Appeal from a decision of the Workers’ Compensation Board, filed June 13, 1978, which held that claimant had a causally related total disability from May 5, 1976 to March 14, 1977 and affirmed an award to claimant for total disability for that period. The board found: "based on the credible medical reports and testimony that claimant fell on her knee on an iron staircase at work on March 22, 1976 and this constitutes an accidental injury to the knee arising out of and in the course of her employment. The Board Panel further finds that the claimant had a causally related total disability to March 14, 1977 and a partial disability thereafter.” There is substantial evidence to sustain the determination of the board. Decision affirmed, with costs to the Workers’ Compensation *635Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Kane, Main and Herlihy, JJ., concur.